Citation Nr: 1745826	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  13-36 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable evaluation for hypertension.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to November 1991.  The Veteran also served periods of active duty for training.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified at an August 2016 Board hearing before the undersigned Veterans Law Judge in Washington, D.C.  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran is an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for hypertension have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.104, Diagnostic Code 7101 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for hypertension.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Additional discussion of the duty to notify is therefore not required.

With regard to VA's duty to assist, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) and (d).  VA has obtained the Veteran's service treatment records, post-service private and VA treatment records, and the Veteran's statements in support of his claim.  Accordingly, the Board finds that VA has complied with the duty to assist and the appeal may be considered on the merits at this time.

II.  Compensable Rating

i.  Applicable Law
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The ratings are intended to compensate impairment in earning capacity due to a service-connected disease or injury.  38 U.S.C.A § 1155; 38 C.F.R. § 4.1.  

In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  Here, the disability has not materially changed and a uniform evaluation is warranted.

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's hypertension is rated under Diagnostic Code (DC) 7101.  Pursuant to DC 7101, a 10 percent rating is assigned for essential hypertension when diastolic pressure is predominantly 100 or more, or; systolic pressure is predominantly 160 or more, or; as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure that is predominantly 110 or more, or; systolic pressure that is predominantly 200 or more.  A 40 percent rating is assigned for diastolic pressure that is predominantly 120 or more.  A 60 percent rating is assigned where diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, DC 7101.

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3 (2016).  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

ii.  Facts and Findings
A review of the record reveals that on July 27, 2007 the Veteran had blood pressure readings of 152/102 and  160/100.  The Veteran testified he was advised to start blood pressure medication immediately in light of related health issues.  A treatment note from August 20, 2007 states daily blood pressure medication was added to the Veteran's treatment regimen on July 27, 2007.  This is consistent with the Veteran's testimony.  Such elevated readings are further supported by readings of 150/100 and 160/100 taken in March 2001 and a reading of 140/100 taken in March 2005, although, sub-100 diastolic readings exist in between these times.  

Prior to being put on blood pressure medication, the Veteran had blood pressure readings of 152/102 and 160/100, thereby establishing a history, albeit a short history, of diastolic pressure predominantly of 100 or more.  Therefore the Veteran is entitled to at least a compensable rating for hypertension.

At no point during the period on appeal has the evidence shown a rating of greater than 10 percent is warranted.  There is no indication the Veteran's blood pressure readings have predominantly had a diastolic pressure of 110 or more, or systolic pressure of 200 or more, as there is no single reading at such levels.  Thus, a preponderance of the evidence supports an evaluation of 10 percent, but not higher, for hypertension during the full period on review.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2016). 



ORDER

Entitlement to a 10 percent rating, but not higher, for hypertension is granted.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


